Title: To Benjamin Franklin from Emmanuel de Pliarne, 22 August 1776
From: Pliarne, Emmanuel de
To: Franklin, Benjamin


Monsieur
Elisabeth town 22. aoust 1776
J’ay quitté Philadelphie pour passer quelque temps à  La Campagne où La chaleur Est un peu plus supportable. Je ne comptais y Rester qu’une ou Deux semaines; Mais étant Voisin De L’endroit où se Doivent passer Les Grands Evenements de votre Continent, J’ay Crû Devoir payer une Visite à  tous Les ouvrages qu’on a elevé pour La Défense De La liberté.
J’ay été à Amboy. J’y ai Vû, Monsieur, vos Milices dans le plus grand désordre et cependant elles ont à leur tête de trés bons chefs; Mais En général c’est La même chose Dans le monde Entier avec de pareilles troupes.
J’étais hier à Newyork chez Le Général Washinton, et je Vis tous les ouvrages. Je ne suis pas ingenieur; mais J’ay vû nos fortifications En france, et Je trouve celles De Newyork bien Entendües pour sa défense; Mais il n’y a pas De troupes En proportion De L’etendüe des ouvrages. Je fus Dans L’isle du Gouverneur. Cette Défense Est belle elle Exige Deux Mille hommes et elle n’en a que 4 à 500.
Quoiqu’il En soit, Monsieur, L’ardeur des troupes suppléera au Nombre et personne ne Doute que La Réception Des Enemis sera chaude.
Hier au soir on attendait une attaque Dans Differentes parties. Le Général Levinston avait Envoyé La Nuit de 20 au 21 un Espion qui Revint hier matin et Raporta que tout était Disposé pour attaquer Ce Matin Newyork, Long Island, Amboy Elisabeth town et Blein star tout à La fois; J’ignore si foy Doit être ajoutée à ce Raport; Mais on Doit s’attendre à quelque chose En peu et il Est essentiel que l’attaque se fasse bientot, parcequ’il Est à craindre que vos troupes ne se Découragent. Hier au moment où L’on se préparoit pour Le Combat, J’entendis Les Milices dans Le Camp Dire qu’on parloit chaque Jour D’une attaque pour Les Retenir Campées; Mais qu’elles ne seraient pas Dupes plus Long temps et à ce moment où Je vous Ecris, Monsieur, un Colonel m’assure que son Régiment Est Dans Cette Disposition.
D’apres cela il Est interessant Dêtre attaqué Dans ce moment où Les Esprits sont pleins De feu et où vos troupes sont trés Nombreuses.
J’imagine que L’orage De La Nuit derniere a Empêché L’attaque, et ce sera peut-être pour Demain Matin. Je le Désire sincerement, et si Je suis a portée de Donner quelque secours, Je le ferai avec Coeur pour une Cause qui Est DevenÃ¼e La Mienne propre. Je vous instruirai De ce qui se passera avec attention, heureux si Je puis vous persuader que personne n’est avec plus de Reconnoissance et de Respect que Moi Monsieur Votre trés humble et tres obeissant serviteur
Pliarne
Mille Respects à Votre famille.

Si quelques lettres vous parvenaient de france à Mon adresse, Je vous prie de Les Mettre sous Le Couvert Du Général Mercer ou Général Roberdeau, et elles Me seront Rendües.

